COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-16-00062-CV


IN THE INTEREST OF C.G. AND
T.G., CHILDREN




                                      ----------

          FROM THE 325TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 325-580928-15

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Appellant Father attempts to appeal from the trial court’s order setting

aside a default judgment and granting a new trial to Appellee Mother.2        We

dismiss the appeal for want of jurisdiction.



      1
       See Tex. R. App. P. 47.4.
      2
      We use aliases for the children and their relatives throughout this opinion.
See Tex. R. App. P. 9.8(b)(2).
      Father timely filed his notice of appeal with the district clerk on February

24, 2016. Attached to his notice of appeal was a copy of a trial court order

signed on February 12, 2016, that granted Mother’s motion for new trial. On

March 1, 2016, we sent a letter to Father expressing concern that we might not

have jurisdiction over the appeal because the order did not appear to be a final

judgment or an appealable interlocutory order.        We requested a response

showing any grounds for continuing the appeal. Father did not respond to the

court’s request.

      Generally speaking, appellate courts have jurisdiction over appeals in

cases where a final judgment has been rendered that disposes of all issues and

parties in the case.   Kiefer v. Kiefer, 132 S.W.3d 601, 602 (Tex. App.—Fort

Worth 2004, no pet.). An order granting a motion for new trial is not a final

judgment that can be immediately appealed. Lynn v. Hanna, 296 S.W. 280, 281

(Tex. 1927). Rather, it is an interlocutory order that appellate courts are without

power to review. Id.

      The Texas Legislature has by statute authorized the immediate appeal of

several types of interlocutory orders. See, e.g., Tex. Civ. Prac. & Rem. Code

Ann. §§ 150.002(f), 171.098 (West 2011), § 51.016 (West 2015), §§ 15.003(b),

51.014(a) (West. Supp. 2015).     However, none of these statutory exceptions

apply to the order before us.

      Because the order granting a new trial is neither a final judgment nor an

appealable interlocutory order, we have no jurisdiction over this appeal.

                                        2
Accordingly, we dismiss the appeal for want of jurisdiction.   Tex. R. App. P.

42.3(a).

                                                /s/ Lee Gabriel

                                                LEE GABRIEL
                                                JUSTICE

PANEL: LIVINGSTON, C.J.; GABRIEL and SUDDERTH, JJ.

DELIVERED: April 7, 2016




                                      3